REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a reissue office action for US Patent 9,947,240, which included original patent claims 1–23.  Applicant requested amendment of the claims on 3/17/2022.  Claims 1–43 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“The patentees file this application for broadening reissue because the original patent claims less than the patentees have a right to claim. For example, the patentee is entitled to a claim not requiring “said visual representation being at least substantially anthropomorphic,” and also including a processor that executes instructions to "generate target data” (which was in the originally filed claims) as recited in claim 24. The patentees therefore present and amendment to claim 1 that removes this feature” (4/17/2021 declaration p. 1).

Claim Amendment Support – 37 CFR 1.173(c)
37 CFR 1.173(c) requires: 
“[w]henever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied . . . an explanation of the support in the disclosure of the patent for the changes made to the claims.” 
Applicant fails to provide the required explanation of the support.  Applicant must provide such explanation for each change (current and previous) in the pending claims.

Claim Objections
Claims 1, 13 and 23–43 are objected to because of the following informalities:  
Claims 1, 13 and 23–43 are objected to for failing to include the proper formatting required by 37 CFR 1.173 which states:
“(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined”
and
“(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
	Applicant fails to present properly-formatted claims showing changes relative to the originally patented claims.  Any language not appearing in the printed patent should be underlined.  Any language to be removed from the patent should be in brackets.  Subsequent amendments should continue to show changes relative to the printed patent and not to any previous amendment.
	Single brackets should be used instead of strikethrough.  Claims 24 and higher should always be underlined in their entirety.  If any language is to be removed from claims 24 and higher, it would simply disappear rather than be bracketed, because nothing in claims 24 and higher appeared in the original patent. 
Claim 1, page 2, line 17, “said subject” appearing in the printed patent was corrected by the 6/18/2019 certificate of correction to read “a subject”.  Certificates of correction are considered as parts of the original patent.  Therefore, amendments to claim 1 in this reissue should treat the “a subject” phrase as original patent language.  Amendments to claim 1 should also adhere to 37 CFR 1.173 as above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–22, 24–38 and 40–43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appear to be method steps (established x4, updates x4 and outputs x2).  These steps appear to represent methods of using the apparatus rather than the structure of the apparatus itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claim 24 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appear to be method steps (generates, updates, displays).
Claim 40 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appear to be method steps (generates, updates).
Claim 41 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appears to a method step (displays).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1–12, 14, 22–32, 34 and 38–43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0117535 (Benko).
1.  An apparatus, comprising: 
“Computing systems with display surfaces can be configured to detect contact-shape touch input on the display surfaces” (Benko ¶ 0011).
a processor; 
“Computing device 700 includes a logic subsystem 708 . . . The logic subsystem may include one or more processors that are configured to execute software instructions” (Benko ¶ 0057).
a sensor in communication with said processor; a visual display in communication with said processor; 
“a computing device including a touch input sensing display configured to detect multi-touch user input on a display surface” (Benko ¶ 0010).
wherein: at least one of said sensor and said processor establishes world data, said world data comprising at least one of a group consisting of a world position of an entity and a world motion of said entity; 
“Display surface 100 can be configured to detect contact-shape touch input, e.g., touch input by one or more regions of one or more user's hands” (Benko ¶ 0014).
“User touch input 302 may be an initial touch of the surface . . . or touch input 302 may be a continuation of a previously started touch input” (Benko ¶ 0022).
“FIG. 3A, where the legal continuation of a one-finger touch gesture was a finger slide” (Benko ¶ 0028).
said at least one of said sensor and said processor dynamically updates said world data until a condition is satisfied; 
“the progress bar 312 changes to visually indicate a relative level of completion of the legal continuation of the touch input as the user slides a finger across display surface” (Benko ¶ 0025).
	Acting in response to a finger slide gesture indicates that the system dynamically captures world data during the finger slide, in order to recognize it as a “legal continuation of the touch input”.
said processor establishes target data, said target data comprising at least one of a group consisting of a target position of said entity and a target motion of said entity;
“a circle 308 indicating a destination of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
said processor establishes guide data, said guide data guiding said entity toward said at least one of said target position and said target motion; said guide data comprising a visual representation of at least a portion of said entity comprising an outline of the at least a portion of said entity; said visual representation being at least substantially anthropomorphic; 
“FIG. 4 shows how annotations may be used to teach a user how to perform touch gestures that include changing hand postures” (Benko ¶ 0034).
“The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images.  In particular, annotation 411 teaches that a legal continuation of the touch gesture is performed by sliding the hand to the right while opening the fingers of the hand” (Benko ¶ 0036).
“At t2b, example annotation 413 includes image 406, image 408, and image 410, which partially overlap contact silhouette 404 to indicate that a legal continuation of the touch gesture does not include moving the hand across the touch display. Instead, annotation 413 teaches that a legal continuation of the touch gesture is performed by opening the fingers of the hand while the hand remains in place” (Benko ¶ 0037).

    PNG
    media_image1.png
    406
    506
    media_image1.png
    Greyscale

[from FIG. 4]
said processor establishes evaluation data substantially representative of an evaluation of said world data against said target data; 
“annotation 311 includes . . . a progress bar 312 indicating a level of completion of the continuation of the touch input 302” (Benko ¶ 0024).
said processor dynamically updates at least a portion of said target data responsive to said world data until said condition is satisfied; 
“system may provide real-time assistance in the form of annotations proximate to the visualizations. In other words, visualizations of the user's current hand pose as interpreted by the system (feedback) are combined with annotations including hand pose completion paths for completing the gesture (feedforward)” (Benko ¶ 0019).
“system may display the annotation corresponding to the continuation that is believed to be the most likely continuation desired by the user . . . different annotations may be displayed one after another. For example, annotation 311 from FIG. 3A may be displayed first, and if a user does not perform the annotated continuation, annotation 320 from FIG. 3B may replace annotation 311” (Benko ¶ 0038).
said processor dynamically updates at least a portion of said guide data responsive to said target data until said condition is satisfied; 
“an annotation 320 is displayed to guide the user to place a second finger on the display” (Benko ¶ 0030).
“FIG. 4 shows different examples of annotations that may be used to guide the user through different legal continuations of touch gestures including first hand posture 402. In particular, the example annotations show the user how the hand posture is to be changed throughout the touch gesture. The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
said processor dynamically updates at least a portion of said evaluation data until said condition is satisfied; 
“the progress bar 312 changes to visually indicate a relative level of completion” (Benko ¶ 0025).
“The progress bar 312 is completely shaded, thus indicating that the legal continuation has been completed” (Benko ¶ 0026).
said display outputs said guide data; and 
“annotation 311 includes an arrow 306 indicating a direction of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
said display outputs at least a portion of said evaluation data.
“the progress bar 312 changes to visually indicate a relative level of completion” (Benko ¶ 0025).
“The progress bar 312 is completely shaded, thus indicating that the legal continuation has been completed” (Benko ¶ 0026).

2.  The apparatus of claim 1, wherein: said display is adapted to enable passage of at least a portion of said world data therethrough.
“A touch input is detected at one or more regions of the display surface, and a visualization of the touch input is displayed at a location of the display surface offset from the touch input” (Benko ¶ 0002).

3.  The apparatus of claim 1, wherein: at least a portion of said display is transparent.
“one or more of the images may be at least partially transparent” (Benko ¶ 0037).
“The touch input sensing display 702 may be any suitable touch display, nonlimiting examples of which include touch-sensitive liquid crystal displays, touch-sensitive organic light emitting diode (OLED) displays” “” (Benko ¶ 0055)
	Further, Benko describes displays such as LCD, OLED (¶ 0055) which inherently include at least some elements/layers that are transparent.

4.  The apparatus of claim 1, wherein: said display is adapted to output at least a portion of said world data.
“A touch input is detected at one or more regions of the display surface, and a visualization of the touch input is displayed at a location of the display surface offset from the touch input” (Benko ¶ 0002).

5.  The apparatus of claim 1, wherein: said display is adapted to output said guide data at least substantially aligned with said world data.
“annotation 311 includes an arrow 306 indicating a direction of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
See figures 3A, 4 as examples.

6.  The apparatus of claim 1, wherein: said display is adapted to output said guide data proximate said world data.
“annotation 311 includes an arrow 306 indicating a direction of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
See figures 3A, 4 as examples.

7.  The apparatus of claim 1, wherein: said sensor is disposed on said entity.
“continuation of the touch input as the user slides a finger across display surface 300” (Benko ¶ 0025).

8.  The apparatus of claim 1, wherein: said sensor is distal from said entity.
“Some computing systems may be able to detect hover input. In other words, user input may be detected before the input actually touches the display surface” (Benko ¶ 0017).
 
9.  The apparatus of claim 1, wherein: said sensor comprises an imager.
“vision based touch systems that use infrared or visible light cameras may be able to view a user hand that is a short distance above the display surface” (Benko ¶ 0017).

10.  The apparatus of claim 9, wherein: said sensor comprises first and second imagers arranged as a stereo pair.
Benko teaches cameras used with a display to detect hover input:
“Some computing systems may be able to detect hover input . . . For example, vision based touch systems that use infrared or visible light cameras may be able to view a user hand that is a short distance above the display surface. It is to be understood that the visualizations and annotations described herein with reference to touch input also apply to hover input.” (Benko ¶ 0017).
The “cameras” used with this display surface provides a teaching for at least two cameras.  Any arrangement of two cameras would represent a “stereo pair” arrangement.

11.  The apparatus of claim 1, wherein: said sensor comprises at least one of the group consisting of a depth sensor, a motion sensor, an ultrasonic sensor, a gyroscope, an accelerometer, a contact sensor, and a pressure sensor.
“a computing device including a touch input sensing display configured to detect multi-touch user input on a display surface” (Benko ¶ 0010).

12.  The apparatus of claim 1, wherein: said display is a three dimensional display.
	FIG. 2 shows the display as having a length and a width.  Benko does not depict or describe the thickness, yet any physical display will have some thickness in a third dimension.
 
14.  The apparatus of claim 1, wherein: said display comprises at least one of a group consisting of an LED display, an OLED display, an LCD display, a plasma display, a CRT, and a laser display.
“The touch input sensing display 702 may be any suitable touch display, nonlimiting examples of which include touch-sensitive liquid crystal displays, touch-sensitive organic light emitting diode (OLED) displays” “” (Benko ¶ 0055)

22.  The apparatus of claim 1, wherein: said sensor comprises a biological sensor.
“The visualization 104 is provided as feedback of the regions of the user's hands in contact with the surface, e.g., silhouettes of the tips of the fingers and thumbs in contact with the surface offset from the contact-shape touch input 102” (Benko ¶ 0014).
 
23.  A machine-implemented method, comprising: 
“A method for providing multi-touch input training on a display surface is disclosed” (Benko at ASTRACT).
establishing world data, said world data comprising at least one of a group consisting of a world position of an entity and a world motion of said entity; 
“Display surface 100 can be configured to detect contact-shape touch input, e.g., touch input by one or more regions of one or more user's hands” (Benko ¶ 0014).
“User touch input 302 may be an initial touch of the surface . . . or touch input 302 may be a continuation of a previously started touch input” (Benko ¶ 0022).
“FIG. 3A, where the legal continuation of a one-finger touch gesture was a finger slide” (Benko ¶ 0028).
establishing target data, said target data comprising at least one of a group consisting of a target position of said entity and a target motion of said entity; 
“a circle 308 indicating a destination of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
establishing guide data, said guide data guiding said entity toward said at least one of said target position and said target motion; outputting said guide data to a subject; 
“annotation 311 includes an arrow 306 indicating a direction of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
establishing evaluation data substantially representing an evaluation of said target data against said world data; 
“annotation 311 includes . . . a progress bar 312 indicating a level of completion of the continuation of the touch input 302” (Benko ¶ 0024).
dynamically updating at least a portion of said world data until a condition is satisfied; 
“the progress bar 312 changes to visually indicate a relative level of completion of the legal continuation of the touch input as the user slides a finger across display surface” (Benko ¶ 0025).
	Acting in response to a finger slide gesture indicates that the system dynamically captures world data during the finger slide, in order to recognize it as a “legal continuation of the touch input”.
dynamically updating at least a portion of said target data responsive to said world data until said condition is satisfied; 
“system may provide real-time assistance in the form of annotations proximate to the visualizations. In other words, visualizations of the user's current hand pose as interpreted by the system (feedback) are combined with annotations including hand pose completion paths for completing the gesture (feedforward)” (Benko ¶ 0019).
“system may display the annotation corresponding to the continuation that is believed to be the most likely continuation desired by the user . . . different annotations may be displayed one after another. For example, annotation 311 from FIG. 3A may be displayed first, and if a user does not perform the annotated continuation, annotation 320 from FIG. 3B may replace annotation 311” (Benko ¶ 0038).
dynamically updating at least a portion of said guide data responsive to said target data until said condition is satisfied; 
“an annotation 320 is displayed to guide the user to place a second finger on the display” (Benko ¶ 0030).
“FIG. 4 shows different examples of annotations that may be used to guide the user through different legal continuations of touch gestures including first hand posture 402. In particular, the example annotations show the user how the hand posture is to be changed throughout the touch gesture. The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
dynamically updating at least a portion of said evaluation data until said condition is satisfied; and 
“the progress bar 312 changes to visually indicate a relative level of completion” (Benko ¶ 0025).
“The progress bar 312 is completely shaded, thus indicating that the legal continuation has been completed” (Benko ¶ 0026).
outputting at least a portion of said guide data to said subject; wherein: said guide data comprises at least one of a group consisting of virtual reality data and augmented reality data; and said guide data comprises a visual representation of at least a portion of said subject, said visual representation being at least a substantially anthropomorphic model of a portion of said entity.
“FIG. 4 shows how annotations may be used to teach a user how to perform touch gestures that include changing hand postures” (Benko ¶ 0034).
“The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images.  In particular, annotation 411 teaches that a legal continuation of the touch gesture is performed by sliding the hand to the right while opening the fingers of the hand” (Benko ¶ 0036).
“At t2b, example annotation 413 includes image 406, image 408, and image 410, which partially overlap contact silhouette 404 to indicate that a legal continuation of the touch gesture does not include moving the hand across the touch display. Instead, annotation 413 teaches that a legal continuation of the touch gesture is performed by opening the fingers of the hand while the hand remains in place” (Benko ¶ 0037).

    PNG
    media_image1.png
    406
    506
    media_image1.png
    Greyscale

[from FIG. 4]
	Further, regarding the guide data to “comprise virtual reality [or] augmented reality data”, the specific data classification/content represents nonfunctional descriptive material and is not functionally related to the method steps recited.  The steps would be performed the same regardless of data classification/content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  

24.  An apparatus, comprising: 
“Computing systems with display surfaces can be configured to detect contact-shape touch input on the display surfaces” (Benko ¶ 0011).
a sensor, wherein the sensor generates world data about a real entity in an augmented reality environment, the world data comprising: a position of the real entity in the augmented reality environment; or a motion of the real entity in the augmented reality environment; and
“a computing device including a touch input sensing display configured to detect multi-touch user input on a display surface” (Benko ¶ 0010).
“Display surface 100 can be configured to detect contact-shape touch input, e.g., touch input by one or more regions of one or more user's hands” (Benko ¶ 0014).
“User touch input 302 may be an initial touch of the surface . . . or touch input 302 may be a continuation of a previously started touch input” (Benko ¶ 0022).
“FIG. 3A, where the legal continuation of a one-finger touch gesture was a finger slide” (Benko ¶ 0028). 
the sensor dynamically updates the world data until a condition is satisfied; 
“the progress bar 312 changes to visually indicate a relative level of completion of the legal continuation of the touch input as the user slides a finger across display surface” (Benko ¶ 0025).
	Acting in response to a finger slide gesture indicates that the system dynamically captures world data during the finger slide, in order to recognize it as a “legal continuation of the touch input”.
a processor communicatively coupled to the sensor, the processor configured to execute instructions to: receive the world data from the sensor; receive updates to the world data from the sensor until the condition is satisfied;
“Computing device 700 includes a logic subsystem 708 . . . The logic subsystem may include one or more processors that are configured to execute software instructions” (Benko ¶ 0057).
“the progress bar 312 changes to visually indicate a relative level of completion of the legal continuation of the touch input as the user slides a finger across display surface” (Benko ¶ 0025).
	Acting in response to a finger slide gesture indicates that the system dynamically captures world data during the finger slide, in order to recognize it as a “legal continuation of the touch input”.
generate target data comprising a target position of the real entity or a target motion of the real entity; 
“a circle 308 indicating a destination of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
generate guide data that guides the real entity toward the target position or the target motion in the augmented reality environment, the guide data comprising a visual representation of a portion of the real entity comprising an outline of the portion of the real entity; 
“FIG. 4 shows how annotations may be used to teach a user how to perform touch gestures that include changing hand postures” (Benko ¶ 0034).
“The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images.  In particular, annotation 411 teaches that a legal continuation of the touch gesture is performed by sliding the hand to the right while opening the fingers of the hand” (Benko ¶ 0036).
“At t2b, example annotation 413 includes image 406, image 408, and image 410, which partially overlap contact silhouette 404 to indicate that a legal continuation of the touch gesture does not include moving the hand across the touch display. Instead, annotation 413 teaches that a legal continuation of the touch gesture is performed by opening the fingers of the hand while the hand remains in place” (Benko ¶ 0037).

    PNG
    media_image1.png
    406
    506
    media_image1.png
    Greyscale

[from FIG. 4]
dynamically update the target data responsive to the world data updates until the condition is satisfied; 
“system may provide real-time assistance in the form of annotations proximate to the visualizations. In other words, visualizations of the user's current hand pose as interpreted by the system (feedback) are combined with annotations including hand pose completion paths for completing the gesture (feedforward)” (Benko ¶ 0019).
“system may display the annotation corresponding to the continuation that is believed to be the most likely continuation desired by the user . . . different annotations may be displayed one after another. For example, annotation 311 from FIG. 3A may be displayed first, and if a user does not perform the annotated continuation, annotation 320 from FIG. 3B may replace annotation 311” (Benko ¶ 0038).
dynamically update the guide data responsive to the target data until the condition is satisfied; and 
“an annotation 320 is displayed to guide the user to place a second finger on the display” (Benko ¶ 0030).
“FIG. 4 shows different examples of annotations that may be used to guide the user through different legal continuations of touch gestures including first hand posture 402. In particular, the example annotations show the user how the hand posture is to be changed throughout the touch gesture. The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
an augmented reality display in communication with the processor or the sensor, wherein the augmented reality display displays the guide data in the augmented reality environment.
“An example visualization 104 of the contact-shape touch input 102 is shown as black regions at a location on the display surface offset from the touch input. The visualization 104 is provided as feedback of the regions of the user's hands in contact with the surface, e.g., silhouettes of the tips of the fingers and thumbs in contact with the surface offset from the contact-shape touch input 102. The visualization is not blocked from view by the hands of the user making the contact because the visualization 104 is displayed at a location of the display surface offset from the contact” (Benko ¶ 0014).
“annotation 311 includes an arrow 306 indicating a direction of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).

25.  The apparatus of claim 24, wherein: the augmented reality display is adapted to enable passage of at least a portion of the world data therethrough; a portion of the augmented reality display is transparent; or the augmented reality display is adapted to output a portion of the world data.
“The visualization 104 is provided as feedback of the regions of the user's hands in contact with the surface, e.g., silhouettes of the tips of the fingers and thumbs in contact with the surface offset from the contact-shape touch input 102” (Benko ¶ 0014).
“one or more of the images may be at least partially transparent” (Benko ¶ 0037).
“The touch input sensing display 702 may be any suitable touch display, nonlimiting examples of which include touch-sensitive liquid crystal displays, touch-sensitive organic light emitting diode (OLED) displays” “” (Benko ¶ 0055)
	Further, Benko describes displays such as LCD, OLED (¶ 0055) which inherently include at least some elements/layers that are transparent.

26.  The apparatus of claim 24, wherein: the augmented reality display is adapted to output the guide data at least substantially aligned with the world data; or the augmented reality display is adapted to output the guide data proximate the world data.
“annotation 311 includes an arrow 306 indicating a direction of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
See figures 3A, 4 as examples.

27.  The apparatus of claim 24, wherein the sensor is disposed on the real entity.
“continuation of the touch input as the user slides a finger across display surface 300” (Benko ¶ 0025).

28.  The apparatus of claim 24, wherein the sensor is distal from the real entity.
“Some computing systems may be able to detect hover input. In other words, user input may be detected before the input actually touches the display surface” (Benko ¶ 0017).

29.  The apparatus of claim 24, wherein the sensor comprises an imager.
“vision based touch systems that use infrared or visible light cameras may be able to view a user hand that is a short distance above the display surface” (Benko ¶ 0017).

30.  The apparatus of claim 24, wherein the sensor comprises a first and a second imager arranged as a stereo pair. 
Benko teaches cameras used with a display to detect hover input:
“Some computing systems may be able to detect hover input . . . For example, vision based touch systems that use infrared or visible light cameras may be able to view a user hand that is a short distance above the display surface. It is to be understood that the visualizations and annotations described herein with reference to touch input also apply to hover input.” (Benko ¶ 0017).
The “cameras” used with this display surface provides a teaching for at least two cameras.  Any arrangement of two cameras would represent a “stereo pair” arrangement.

31.  The apparatus of claim 24, wherein the sensor comprises a depth sensor, a motion sensor, an ultrasonic sensor, a gyroscope, an accelerometer, a contact sensor, or a pressure sensor.
“a computing device including a touch input sensing display configured to detect multi-touch user input on a display surface” (Benko ¶ 0010).

32.  The apparatus of claim 24, wherein the visual representation is substantially anthropomorphic.
“an annotation 320 is displayed to guide the user to place a second finger on the display” (Benko ¶ 0030).
“FIG. 4 shows different examples of annotations that may be used to guide the user through different legal continuations of touch gestures including first hand posture 402. In particular, the example annotations show the user how the hand posture is to be changed throughout the touch gesture. The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).

34.  The apparatus of claim 24, wherein: the display comprises at least one of a group consisting of an LED display, an OLED display, an LCD display, a plasma display, a CRT, or a laser display; or the display is a three dimensional display.
“The touch input sensing display 702 may be any suitable touch display, nonlimiting examples of which include touch-sensitive liquid crystal displays, touch-sensitive organic light emitting diode (OLED) displays” “” (Benko ¶ 0055)

38.  The apparatus of claim 24, wherein the sensor comprises a biological sensor. 
“The visualization 104 is provided as feedback of the regions of the user's hands in contact with the surface, e.g., silhouettes of the tips of the fingers and thumbs in contact with the surface offset from the contact-shape touch input 102” (Benko ¶ 0014).

39.  A machine-implemented method, comprising: 
“A method for providing multi-touch input training on a display surface is disclosed” (Benko at ASTRACT).
establishing world data, the world data comprising a world position of a real entity in an augmented reality environment or a world motion of the real entity; 
“Display surface 100 can be configured to detect contact-shape touch input, e.g., touch input by one or more regions of one or more user's hands” (Benko ¶ 0014).
“User touch input 302 may be an initial touch of the surface . . . or touch input 302 may be a continuation of a previously started touch input” (Benko ¶ 0022). 
“FIG. 3A, where the legal continuation of a one-finger touch gesture was a finger slide” (Benko ¶ 0028).
establishing target data, the target data comprising a target position of the real entity or a target motion of the real entity; 
“a circle 308 indicating a destination of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
establishing guide data, the guide data guiding the entity toward the target position or the target motion; outputting the guide data to a subject, wherein the guide data comprises an outline of the real entity; 
“FIG. 4 shows how annotations may be used to teach a user how to perform touch gestures that include changing hand postures” (Benko ¶ 0034).
“The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images.  In particular, annotation 411 teaches that a legal continuation of the touch gesture is performed by sliding the hand to the right while opening the fingers of the hand” (Benko ¶ 0036).
“At t2b, example annotation 413 includes image 406, image 408, and image 410, which partially overlap contact silhouette 404 to indicate that a legal continuation of the touch gesture does not include moving the hand across the touch display. Instead, annotation 413 teaches that a legal continuation of the touch gesture is performed by opening the fingers of the hand while the hand remains in place” (Benko ¶ 0037).

    PNG
    media_image1.png
    406
    506
    media_image1.png
    Greyscale

[from FIG. 4]
establishing evaluation data substantially representing an evaluation of the target data against the world data; 
“annotation 311 includes . . . a progress bar 312 indicating a level of completion of the continuation of the touch input 302” (Benko ¶ 0024).
dynamically updating the world data until a condition is satisfied; 
“the progress bar 312 changes to visually indicate a relative level of completion of the legal continuation of the touch input as the user slides a finger across display surface” (Benko ¶ 0025).
	Acting in response to a finger slide gesture indicates that the system dynamically captures world data during the finger slide, in order to recognize it as a “legal continuation of the touch input”.
dynamically updating the target data responsive to the world data until the condition is satisfied; 
“system may provide real-time assistance in the form of annotations proximate to the visualizations. In other words, visualizations of the user's current hand pose as interpreted by the system (feedback) are combined with annotations including hand pose completion paths for completing the gesture (feedforward)” (Benko ¶ 0019).
“system may display the annotation corresponding to the continuation that is believed to be the most likely continuation desired by the user . . . different annotations may be displayed one after another. For example, annotation 311 from FIG. 3A may be displayed first, and if a user does not perform the annotated continuation, annotation 320 from FIG. 3B may replace annotation 311” (Benko ¶ 0038).
dynamically updating the guide data responsive to the target data until the condition is satisfied; 
“an annotation 320 is displayed to guide the user to place a second finger on the display” (Benko ¶ 0030).
“FIG. 4 shows different examples of annotations that may be used to guide the user through different legal continuations of touch gestures including first hand posture 402. In particular, the example annotations show the user how the hand posture is to be changed throughout the touch gesture. The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
dynamically updating the evaluation data until the condition is satisfied; and 
“the progress bar 312 changes to visually indicate a relative level of completion” (Benko ¶ 0025).
“The progress bar 312 is completely shaded, thus indicating that the legal continuation has been completed” (Benko ¶ 0026).
outputting the evaluation data to the subject; wherein 
“the progress bar 312 changes to visually indicate a relative level of completion” (Benko ¶ 0025).
“The progress bar 312 is completely shaded, thus indicating that the legal continuation has been completed” (Benko ¶ 0026).
the guide data comprises virtual reality data or augmented reality data.
“an annotation 320 is displayed to guide the user to place a second finger on the display” (Benko ¶ 0030).
“FIG. 4 shows different examples of annotations that may be used to guide the user through different legal continuations of touch gestures including first hand posture 402. In particular, the example annotations show the user how the hand posture is to be changed throughout the touch gesture. The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
	Further, regarding the guide data to “comprise virtual reality [or] augmented reality data”, the specific data classification/content represents nonfunctional descriptive material and is not functionally related to the method steps recited.  The steps would be performed the same regardless of data classification/content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  

40.  An apparatus, comprising: 
“Computing systems with display surfaces can be configured to detect contact-shape touch input on the display surfaces” (Benko ¶ 0011).
a sensor, wherein the sensor generates world data about a real entity in an augmented reality environment, the world data comprising: a position of the real entity in the augmented reality environment; or a motion of the real entity in the augmented reality environment; and 
“a computing device including a touch input sensing display configured to detect multi-touch user input on a display surface” (Benko ¶ 0010).
“Display surface 100 can be configured to detect contact-shape touch input, e.g., touch input by one or more regions of one or more user's hands” (Benko ¶ 0014).
“User touch input 302 may be an initial touch of the surface . . . or touch input 302 may be a continuation of a previously started touch input” (Benko ¶ 0022).
“FIG. 3A, where the legal continuation of a one-finger touch gesture was a finger slide” (Benko ¶ 0028). 
the sensor dynamically updates the world data until a condition is satisfied; and 
“the progress bar 312 changes to visually indicate a relative level of completion of the legal continuation of the touch input as the user slides a finger across display surface” (Benko ¶ 0025).
	Acting in response to a finger slide gesture indicates that the system dynamically captures world data during the finger slide, in order to recognize it as a “legal continuation of the touch input”.
a processor communicatively coupled to the sensor, the processor configured to execute instructions to: receive the world data from the sensor; receive updates to the world data from the sensor until the condition is satisfied; 
“Computing device 700 includes a logic subsystem 708 . . . The logic subsystem may include one or more processors that are configured to execute software instructions” (Benko ¶ 0057).
“the progress bar 312 changes to visually indicate a relative level of completion of the legal continuation of the touch input as the user slides a finger across display surface” (Benko ¶ 0025).
	Acting in response to a finger slide gesture indicates that the system dynamically captures world data during the finger slide, in order to recognize it as a “legal continuation of the touch input”.
generate target data comprising a target position of the real entity or a target motion of the real entity; 
“a circle 308 indicating a destination of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).
generate guide data that guides the real entity toward the target position or the target motion in the augmented reality environment, the guide data comprising a visual representation of a portion of the real entity comprising a model of the real entity.
“FIG. 4 shows how annotations may be used to teach a user how to perform touch gestures that include changing hand postures” (Benko ¶ 0034).
“The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images.  In particular, annotation 411 teaches that a legal continuation of the touch gesture is performed by sliding the hand to the right while opening the fingers of the hand” (Benko ¶ 0036).
“At t2b, example annotation 413 includes image 406, image 408, and image 410, which partially overlap contact silhouette 404 to indicate that a legal continuation of the touch gesture does not include moving the hand across the touch display. Instead, annotation 413 teaches that a legal continuation of the touch gesture is performed by opening the fingers of the hand while the hand remains in place” (Benko ¶ 0037).

    PNG
    media_image1.png
    406
    506
    media_image1.png
    Greyscale

[from FIG. 4]

41.  The apparatus of claim 40, further comprising an augmented reality display communicatively coupled to the processor or the sensor, wherein the augmented reality display displays the guide data in the augmented reality environment.
“An example visualization 104 of the contact-shape touch input 102 is shown as black regions at a location on the display surface offset from the touch input. The visualization 104 is provided as feedback of the regions of the user's hands in contact with the surface, e.g., silhouettes of the tips of the fingers and thumbs in contact with the surface offset from the contact-shape touch input 102. The visualization is not blocked from view by the hands of the user making the contact because the visualization 104 is displayed at a location of the display surface offset from the contact” (Benko ¶ 0014).
“annotation 311 includes an arrow 306 indicating a direction of the legal continuation of the touch input 302” (Benko ¶ 0024).
“example annotation 411 includes image 406, image 408, and image 410, each of which shows a different hand posture to be performed at successive time frames. In this example, not only is the hand posture to change, as indicated by the shapes of the images, but the overall position of the hand is to move, as indicated by the positions of the images” (Benko ¶ 0036).

42.  The apparatus of claim 40, the processor further configured to execute instructions to dynamically update the target data responsive to the world data updates until the condition is satisfied.
“system may provide real-time assistance in the form of annotations proximate to the visualizations. In other words, visualizations of the user's current hand pose as interpreted by the system (feedback) are combined with annotations including hand pose completion paths for completing the gesture (feedforward)” (Benko ¶ 0019).
“system may display the annotation corresponding to the continuation that is believed to be the most likely continuation desired by the user . . . different annotations may be displayed one after another. For example, annotation 311 from FIG. 3A may be displayed first, and if a user does not perform the annotated continuation, annotation 320 from FIG. 3B may replace annotation 311” (Benko ¶ 0038).

43.  The apparatus of claim 40, the processor further configured to execute instructions to dynamically update the guide data responsive to the target data until the condition is satisfied.
“an annotation 320 is displayed to guide the user to place a second finger on the display” (Benko ¶ 0030).
“FIG. 4 shows different examples of annotations that may be used to guide the user through different legal continuations of touch gestures including first hand posture 402. In particular, the example annotations show the user how the hand posture is to be changed throughout the touch gesture. The example annotations include images simulating the touch gesture throughout successive time frames. In other words, the annotations indicate legal continuations of the touch gesture by showing the user how hand posture is to be changed” (Benko ¶ 0035).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 15–21, 33 and 35–37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benko in view of US 2013/0335573 (Forutanpour).
13.  The apparatus of claim 1, wherein the visual display comprises: first and second displays in a stereo configuration.
	Benko does not teach two displays in a stereo configuration.  Forutanpour however does teach a touch screen device which includes two sensors, two displays and a head-worn body providing a field of view: 
“a viewing apparatus (e.g. head mounted display, augmented reality goggles) may include at least one lens, wherein the lens can sense touches and output touch data indicative of a location of a touch on the lens by the user” (Forutanpour ¶ 0006).
	Forutanpour teaches different near-touch and actual touch-based actions that can be performed by the user:
“user may instruct the viewing apparatus simply by touching the lenses or hovering near the lenses of the viewing apparatus” (Forutanpour ¶ 0005).
“For example, a particular pattern of touches on the lens or holding a finger in contact with the lens may command a camera to perform the zooming function to magnify the field of view . . . The user may then touch the lens again” (Forutanpour ¶ 0010).
“Other touch swipes producing touch data may lead to performing an operation similar or related to those already described, either with one finger, multiple fingers, single lens touches or simultaneous lens touches, in varying directions or multiple directions in a particular pattern, may be possible with at least some embodiments . . . For example . . . "pinching" a lens with a finger and thumb . . . widening the distance between the thumb and finger in a motion on the lens” (Forutanpour ¶ 0087).
	It would have been obvious to one of ordinary skill at the time of the invention to have generated and updated world, target, guide and evaluation data for any type of touch/hover-sensitive device, including the head-worn device of Forutanpour.  Doing so for users of such a head-mounted viewing device would provide interaction guidance and training, making the touch/hover-based inputs more easily accomplished.
 

15.  The apparatus of claim 1, comprising: a body adapted to be worn by said entity.
	See claim 13.

16.  The apparatus of claim 15, wherein: said body comprises a headset.
	See claim 13.

17.  The apparatus of claim 15, wherein: said sensor is disposed on said body. 
“selecting objects within a field of view using transparent touch screen lenses . . . A lens may be comprised of a single piece of glass, for example, or may comprise a transparent capacitive touch screen with microscopic sensors embedded within it” (Forutanpour ¶ 0031).

18.  The apparatus of claim 17, wherein: said sensor is disposed such that when said entity wears said body, a field of view of said sensor is substantially aligned with a line of sight of said entity.
“the processor may receive the touch data or other data indicative of the touch data, and may select an object within the field of view of the user corresponding to the touch data, wherein the object and the location of the touch on the lens by the user are on a common line of sight of the user” (Forutanpour ¶ 0006).
 
19.  The apparatus of claim 15, wherein: said processor is disposed on said body.
“A processor may be included in the viewing apparatus, wherein the processor may receive the touch data” (Forutanpour ¶ 0006).
 
20.  The apparatus of claim 15, wherein: said display is disposed on said body.
“a viewing apparatus (e.g. head mounted display, augmented reality goggles) may include at least one lens, wherein the lens can sense touches or near-touches and output data indicative of a location of the proximity input by the user” (Forutanpour at ABSTRACT).
 
21.  The apparatus of claim 20, wherein: said display is disposed such that when said entity wears said body, said display is proximate to and disposed substantially aligned with at least one eye of said entity.
“the processor may receive the touch data or other data indicative of the touch data, and may select an object within the field of view of the user corresponding to the touch data, wherein the object and the location of the touch on the lens by the user are on a common line of sight of the user” (Forutanpour ¶ 0006).


33.  The apparatus of claim 24, comprising a first and a second display in a stereo configuration.
Benko does not teach two displays in a stereo configuration.  Forutanpour however does teach a touch screen device which includes two sensors, two displays and a head-worn body providing a field of view: 
“a viewing apparatus (e.g. head mounted display, augmented reality goggles) may include at least one lens, wherein the lens can sense touches and output touch data indicative of a location of a touch on the lens by the user” (Forutanpour ¶ 0006).
	Forutanpour teaches different near-touch and actual touch-based actions that can be performed by the user:
“user may instruct the viewing apparatus simply by touching the lenses or hovering near the lenses of the viewing apparatus” (Forutanpour ¶ 0005).
“For example, a particular pattern of touches on the lens or holding a finger in contact with the lens may command a camera to perform the zooming function to magnify the field of view . . . The user may then touch the lens again” (Forutanpour ¶ 0010).
“Other touch swipes producing touch data may lead to performing an operation similar or related to those already described, either with one finger, multiple fingers, single lens touches or simultaneous lens touches, in varying directions or multiple directions in a particular pattern, may be possible with at least some embodiments . . . For example . . . "pinching" a lens with a finger and thumb . . . widening the distance between the thumb and finger in a motion on the lens” (Forutanpour ¶ 0087).
	It would have been obvious to one of ordinary skill at the time of the invention to have generated and updated world, target, guide and evaluation data for any type of touch/hover-sensitive device, including the head-worn device of Forutanpour.  Doing so for users of such a head-mounted viewing device would provide interaction guidance and training, making the touch/hover-based inputs more easily accomplished.

35.  The apparatus of claim 24, comprising a body adapted to be worn by the real entity, wherein the sensor is disposed on the body.
	See claim 13.
 “selecting objects within a field of view using transparent touch screen lenses . . . A lens may be comprised of a single piece of glass, for example, or may comprise a transparent capacitive touch screen with microscopic sensors embedded within it” (Forutanpour ¶ 0031).

36.  The apparatus of claim 24, wherein the sensor is disposed on a headset such that when the real entity wears the headset, a field of view of the sensor is substantially aligned with a line of sight of the real entity.
	See claim 13.
 “the processor may receive the touch data or other data indicative of the touch data, and may select an object within the field of view of the user corresponding to the touch data, wherein the object and the location of the touch on the lens by the user are on a common line of sight of the user” (Forutanpour ¶ 0006).

37.  The apparatus of claim 24, wherein: the processor is disposed in a headset; or the augmented reality display is disposed on the headset such that when the real entity wears the headset, the augmented reality display is proximate to and disposed substantially aligned with at least one eye of the real entity.
	See claim 13.
“A processor may be included in the viewing apparatus, wherein the processor may receive the touch data” (Forutanpour ¶ 0006).
“the processor may receive the touch data or other data indicative of the touch data, and may select an object within the field of view of the user corresponding to the touch data, wherein the object and the location of the touch on the lens by the user are on a common line of sight of the user” (Forutanpour ¶ 0006).

Response To Arguments
35 USC § 112 2nd paragraph
Applicant argues:
“Claim 1 is rejected as purportedly falling under MPEP 2137.0S(p)(II). However, this portion of the MPEP is directed to claims which "claims both an apparatus and the method steps of using the apparatus." Here, the claim is [not, sic] directed to the apparatus and the configuration of the apparatus as opposed to the use of the apparatus” (3/17/2022 remarks, p. 15).
Examiner disagrees.  The claim is worded to set forth steps (e.g. establishes guide data, dynamically updates) rather than being worded to set forth capabilities.

35 USC § 102 – Benko
Applicant argues:
“Benko teaches displaying a representation of a touch input. Specifically, Benko teaches displaying an object as a solid fingerprint or handprint that is in contact with the contact surface (Benko, FIGs. 1 and 2). Benko's teaching of the fingerprint or handprint does not teach guide data comprising an outline of the at least a portion of said entity” (3/17/2022 remarks, p. 17).
“Each of claims 23 and 40 recites . . . a model in place of an outline” (3/17/2022 remarks, p. 17).
Examiner disagrees and notes that the action cited to FIG. 3’s arrow (306) and FIG. 4’s images (406, 408 and 410) as examples of guide data.  The current amendments to the claims require that the guide data comprises an outline of a portion of an entity (e.g. claim 1) or that the guide data comprises a visual representation in the form of a model of a portion of an entity (e.g. claim 23).  Both of these are anticipated by Benko FIG. 4’s guiding images 406-408-410 and 414-416-418.  They include a circumferential outline and represent a model of the side of a hand as pictured.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                              

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992